DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in claims (independent claims). The closet prior art of record is Bitar (US 2011/0267941) which is directed towards upon detecting link failure after determining one or more LAG links to send traffic..., remove the failed link from the LAG and send traffic on remaining/member LAG links. Also, Enstrom et al (US 2014/0369186) is directed towards detecting an anomaly of the active links and sending a notification to the peer network element about the anormaly and switch traffic from active links to the inter-peer link in response to receiving the activation confirmation. However, both Bitar and Enstrom fail to disclose receiving data traffic at a Link Aggregation Group (LAG) node, which is communicatively couple to an information handling system via a plurality of links, the LAG node is configured with: a first sub-LAG comprising one or more links from the plurality of links, wherein the first sub-LAG is configured for data traffic of a first type; and a second sub-LAG comprising one or more links from the plurality of links,
wherein the second sub-LAG is configured to include handling of non-first-type data traffic; responsive to identifying the data traffic as being of the first type, forwarding the data traffic using at least one or more links of the first LAG sub-trunk; and
responsive to the data traffic not being of the first type, forwarding the data traffic using
at least one or more links of the second LAG trunk.
Claims 9 and 13 are allowed based upon their similarity to claim 1.  The remaining claims are allowed based upon their dependency on the independent claims.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465